The defendant was indicted for the murder of his wife, Jane Shelton. He pleaded not guilty, and not guilty by reason of insanity, and was found guilty of murder in the first degree, and sentenced to death by electrocution.
The woman was found dead in her bed at home, with her head badly beaten up — bruised, lacerated, and bloody — apparently by severe blows from a heavy instrument, and a bloody oak stave was found in the yard. Furthermore, it was shown by competent medical testimony that those wounds were sufficient to cause death.
The corpus delicti must of course be shown independently of the confession of the accused; that is, the state must show not only the fact of a victim's death, but also that death was caused by the criminal agency of another. 30 C. J. 284, § 529; Pearce v. State, 14 Ala. App. 120, 72 So. 213; Ducett v. State,186 Ala. 34, 36, 65 So. 351. This requirement is satisfied when it appears that death was not the result of accident or natural causes, or of suicide. 30 C. J. 287, § 531; Parsons v. State,179 Ala. 23, 60 So. 864; Saulsberry v. State, 178 Ala. 16, 21,59 So. 476; Stubbs v. State (Miss.) 114 So. 827.
The corpus delicti was here established beyond the possibility of a doubt by the physical condition of the victim's body, and the defendant's confession that he killed her with the oak stave was properly received. The fact that it was reduced to writing by another person was no objection to its admissibility; it appearing that it embodied the substance of the defendant's statements, and was voluntarily approved and signed by him as correct.
In proving threats made by the defendant against the deceased it was not necessary to predicate the particular time of their making, nor the place and circumstances, though, of course, such matters may be properly shown as affecting the weight to be given to the threats. Pate v. State, 94 Ala. 14, 10 So. 665; Griffin v. State, 90 Ala. 596, 8 So. 670. Moreover, there was no objection to the evidence for want of such specifications; the general objection not being sufficient. The trial court did not err in allowing the state's witness to testify that the defendant made such threats in February before the killing in July, and that he had been making them "for the last two or three years."
That the defendant told his brother about his son's stealing money from him was not relevant to any issue in the case, and was properly excluded on the state's objection.
As tending to support his plea of insanity, defendant's counsel asked his witness — defendant's brother — "Was Hilliard Shelton [another brother] insane?" Conceding the general relevancy of such evidence, this question was properly excluded because the witness was not shown to be qualified by knowledge, and no facts were offered or suggested to show insanity of a type that would give it probative value in this case. James v. State, 193 Ala. 55, 65, 69 So. 569, Ann. Cas. 1918B, 119. So, also, the general question, as to this brother, "What killed him?" was without apparent relevancy, and was properly excluded.
The mere fact that the defendant complained to his sister "about the treatment his wife was giving him" was not admissible under either of the issues in the case; and, if admitted, it could not have been of advantage to the defense.
We find no error in the record, and the judgment must be affirmed.
The time fixed by the trial court for the execution of the law's sentence upon the defendant having lapsed, we now fix Friday, June 15, 1928, as the date for such execution.
Affirmed.
All the Justices concur, except GARDNER, J., not sitting.